DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to include the issued patent number of the parent application (which is U.S. Patent No. 11,058,892).  
Appropriate correction is required.

Claim Objections
Claims 3, 6, 7, 11, 17-21, 24-26, and 31 are objected to because of the following informalities:
In claim 3, line 2: “pass” should apparently read --passes--.
In claim 6, line 2: “are circular” should apparently read --is circular--.
In claim 7, line 2: “channels” should apparently read --plurality of collimator channels--.
In claim 7, line 2: “relative the” should apparently read --relative to the--.
In claim 11, line 2: “comprise” should apparently read --comprises--.
In claim 17, lines 1-2: “the selected collimator channel” should apparently read --the one or more selected collimator channels--.
In claim 18, line 2: “a radiation beam” should apparently read --the radiation beam--; and “radiation source” should apparently read --the radiation source--.
In claim 18, lines 2-3: “one or more selected collimator channels” should apparently read --the one or more selected collimator channels--.
In claim 18, line 3: “a target” should apparently read --the target--; and “a patient” should apparently read --the patient--.
In claim 18, line 8: “one or more selected collimator channels” should apparently read --the one or more selected collimator channels--.
In claim 19, line 2: “one or more selected collimator channels” should apparently read --the one or more selected collimator channels--.
In claim 20, line 2: “pass” should apparently read --passes--.
In claim 20, line 6: “has” should apparently read --have--.
In claim 20, line 8: “are circular” should apparently read --is circular--.
In claim 20, line 10: “channels” should apparently read --plurality of collimator channels--.
In claim 20, line 10: “relative the” should apparently read --relative to the--.
In claim 20, line 6: “selected channel” should apparently read --selected collimator channel--; and “plurality of channels” should apparently read --plurality of collimator channels--.
In claim 24, line 1: “plurality of channels” should apparently read --plurality of collimator channels--.
In claim 25, line 1: “plurality of channels” should apparently read --plurality of collimator channels--.
In claim 26, line 3: “selected channel” should apparently read --selected collimator channel--.
In claim 31, line 2: “pass” should apparently read --passes--.
In claim 31, line 6: “has” should apparently read --have--.
In claim 31, line 8: “are circular” should apparently read --is circular--.
In claim 31, line 10: “channels” should apparently read --plurality of collimator channels--.
In claim 31, line 10: “relative the” should apparently read --relative to the--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control unit in claims 13, 18, and 29, which can be a computer-controlled system; an optical beam alignment feature in claim 16, which can be a laser light beam.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 16, 18-20, 23, and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the collimator wheel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the selected, aligned collimator channel" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the collimator wheel" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 18 recites this limitation again in line 7, and claim 19 also recites this limitation in line 2; these limitations may need to be amended in kind.
Claim 19 recites the limitation "the plurality" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to refer to the plurality of collimator channels
Claim 20 recites the limitation "the body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to refer to the collimator body.
Claim 20 also recites the limitation "the collimator" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to refer to the collimator body.
Claim 23 recites the limitation "the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to refer to the collimator body.
Claims 19 and 20 are also rejected by virtue of their dependence upon claim 18.
Claim 27 recites the limitations "the radiation source" in line 8 and “the patient” in line 11.  There is insufficient antecedent basis for these limitations in the claim.
Claim 28 recites the limitation "the first therapy beam" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to refer to the collimator body.
Claim 31 also recites the limitation "the first and second collimator channels" in line 6.  There is insufficient antecedent basis for this limitation in the claim; only a first collimator channel has been previously recited.
Claim 31 also recites the limitation "the collimator" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to refer to the collimator body.
Claims 28-31 are rejected by virtue of their dependence upon claim 27.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 2-20 and 24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 2 recites the limitation “wherein the collimator body is disposed between the radiation source and the target,” which positively recites the human body, as the broadest reasonable interpretation of “the target” includes a portion of a human body.  Suggested language would be --wherein the collimator body is configured to be disposed between the radiation source and the target--.
Claim 5 recites the limitation “a distal opening nearer the target” which positively recites the human body, as the broadest reasonable interpretation of “the target” includes a portion of a human body.  Suggested language would be --a distal opening configured to be nearer the target--.
Claim 8 recites the limitation “a diameter that increases along a length thereof in a direction of the target” which positively recites the human body, as the broadest reasonable interpretation of “the target” includes a portion of a human body.  Suggested language would be --a diameter that increases along a length thereof in a direction configured to be towards the target--.
Claim 20 recites the limitation “a distal opening nearer the target” which positively recites the human body, as the broadest reasonable interpretation of “the target” includes a portion of a human body.  Suggested language would be --a distal opening configured to be nearer the target--.
Claims 3-20 are rejected by virtue of their dependence upon claim 2.
Claim 24 recites the limitation “a distal opening nearer the target” which positively recites the human body, as the broadest reasonable interpretation of “the target” includes a portion of a human body.  Suggested language would be --a distal opening configured to be nearer the target--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 6, 9-13, 16, 18-23, 25, 27, 28, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (U.S. Pub. No. 2019/0001146 A1; cited in the IDS filed 23 December 2021).
Regarding claim 2, Liu discloses a radiation collimator assembly 100 (Abstract; Figs. 1-6) comprising: a radiation source 11 ([0015]-[0017]); and a collimator body 30 rotatable about a rotational axis thereof ([0014]; [0017]), wherein the collimator body has a plurality of collimator channels 31, the plurality of collimator channels including at least a first collimator channel defined within the collimator body and a second collimator channel defined within the collimator body, wherein the first and second collimator channels are arranged substantially perpendicular to the rotational axis of the collimator body (Figs. 2, 4, 5; [0017]-[0018]; circular/cylindrical collimator body with a rotational axis at its center; channels are perpendicular to this central axis); wherein the collimator assembly is configured to collimate a radiation beam transmitted from the radiation source through one or more selected collimator channels of the collimator body to a target within a patient ([0017]-[0018]; [0022]); and wherein the collimator body is disposed between the radiation source and the target (Figs. 1, 3, 6).
Regarding claim 3, Liu discloses that each of the first and second collimator channels pass through a center of the collimator body through which the rotational axis extends (Figs. 2, 4, 5; the channels may be taken as continuing from one side to the other through the center, as they are symmetric about the center).
Regarding claim 4, Liu discloses that the collimator body has a circular disc shape 32 having a diameter greater than a thickness thereof (Fig. 5; [0018]).
Regarding claim 6, Liu discloses that each of the first and second collimator channels are circular (Figs. 1-5).
Regarding claim 9, Liu discloses that the first and second collimator channels are of differing sizes and/or shapes ([0017]-[0018]; [0025]).
Regarding claim 10, Liu discloses that the first and second collimator channels are distributed at regular intervals along the collimator body (Figs. 1-5).
Regarding claim 11, Liu discloses that the plurality of collimator channels comprise three or more collimator channels (Figs. 1-5).
Regarding claim 12, Liu discloses that the first and second collimator channels are selectable by rotationally moving the collimator body to align one of the first and second collimator channels with the radiation source, wherein only a single channel is aligned with the radiation source at a time ([0017]-[0018]; [0022]).
Regarding claim 13, Liu discloses a motor 60 operably coupled with the collimator body so as to rotate the collimator body about the rotational axis thereof, and a control unit 60 operably coupled with the motor to control rotation of the collimator body to a collimator position corresponding to alignment of a selected collimator channel with the radiation source ([0022]).
Regarding claim 16, Liu discloses a collimator shield substantially surrounding at least a portion of the collimator body that covers non-aligned collimator channels to inhibit passage of radiation therethrough while allowing passage of a radiation beam through the selected, aligned collimator channel ([0019]-[0021]).
Regarding claim 18, Liu discloses a radiation treatment system comprising the radiation collimator assembly of claim 2, wherein the collimator assembly is configured to deliver a radiation beam from radiation source through one or more selected collimator channels of the collimator body to a target within a patient (see rejection of claim 2); a motor 60 operably coupled with the collimator body so as to rotate the collimator body about the rotational axis thereof, and a control unit 60 operably coupled with the motor to control rotation of the collimator wheel to positions corresponding to alignment of one or more selected collimator channels with the radiation source ([0022]).
Regarding claim 19, Liu discloses that the control unit is configured to rotate the collimator wheel to align one or more selected collimator channels of the plurality with the radiation source, the one or more selected collimator channels corresponding to one or more desired therapy beams ([0022]).
Regarding claim 20, Liu discloses any of: each of the plurality of collimator channels pass through a center of the collimator body through which the rotational axis extends (Figs. 2, 4, 5; the channels may be taken as continuing from one side to the other through the center, as they are symmetric about the center); wherein the collimator body has a circular disc shape 32 having a diameter greater than a thickness of the body (Fig. 5; [0018]); each of the first and second collimator channels have a proximal opening adjacent the radiation source that is smaller than a distal opening nearer the target; wherein each of the first and second collimator channels are circular (Figs. 1-5); wherein the collimator is configured for collimator of radiation beams for therapy (Abstract; [0004]); wherein the collimator body and channels are configured and arranged relative the radiation source to create a radiation beam of up to 30 mm in diameter at the target.
Regarding claim 21, Liu discloses a collimator 100 for collimating a radiation beam generated by a radiation source 11 for transmission to a target within a patient (Abstract; Figs. 1-6; [0015]-[0017]), the collimator comprising: a collimator body 30 having a plurality of collimator channels 31 extending through the collimator body, wherein each of the plurality of collimator channels is perpendicular to a rotational axis about which the collimator body is rotated (Figs. 2, 4, 5; [0017]-[0018]; circular/cylindrical collimator body with a rotational axis at its center; channels are perpendicular to this central axis); and a pivot feature about which the collimator body is rotatable about a rotational axis of the collimator body so as to align a selected channel of the plurality of channels with the radiation source to facilitate collimation of a radiation beam transmitted from the radiation source to the target ([0017]-[0018]; [0022]).
Regarding claim 22, Liu discloses that each of the plurality of collimator channels intersects the rotational axis (Figs. 2, 4, 5; the channels may be taken as continuing from one side to the other through the center, as they are symmetric about the center).
Regarding claim 23, Liu discloses that the collimator body has a circular disc shape 32 having a diameter greater than a thickness of the body (Fig. 5; [0018]).
Regarding claim 25, Liu discloses that each of the plurality of collimator channels is circular (Figs. 1-5).
Regarding claim 27, Liu discloses a method of collimating a radiation beam (Abstract; Figs. 1-6), the method comprising: selecting a first collimator channel from a plurality of collimator channels 31 in a collimator body 30, the selected first collimator channel corresponding to a beam of a desired first size or shape, wherein the collimator body is rotatable along a rotational axis of the collimator body, wherein the plurality of collimator channels are of differing size and/or shapes and extend perpendicular to the rotational axis (Figs. 2, 4, 5; [0017]-[0018]; [0022]; circular/cylindrical collimator body with a rotational axis at its center; channels are perpendicular to this central axis); rotating the collimator body along the rotational axis thereof until the selected first collimator channel is aligned with the radiation source 11 ([0015]-[0018]; [0022]); and transmitting a radiation beam from the radiation source through the selected first collimator channel, thereby collimating the radiation beam to the desired first size or shape at a target within the patient ([0022]; [0024]; [0028]).
Regarding claim 28, Liu discloses selecting a second collimator channel from the plurality of collimator channels in the collimator body, the selected second collimator channel corresponding to a second desired size or shape that differs from the first therapy beam, rotating the collimator body along the rotational axis until the selected second collimator channel is aligned with the radiation source, and transmitting a second radiation beam from the radiation source through the selected second collimator channel, thereby collimating the radiation beam to the desired second size or shape at the target ([0017]-[0018]; [0022]; [0024]; [0028]).
Regarding claim 31, Liu discloses any of: each of the plurality of collimator channels pass through a center of the collimator body through which the rotational axis extends (Figs. 2, 4, 5; the channels may be taken as continuing from one side to the other through the center, as they are symmetric about the center); wherein the collimator body has a circular disc shape 32 having a diameter greater than a thickness of the body (Fig. 5; [0018]); each of the first and second collimator channels have a proximal opening adjacent the radiation source that is smaller than a distal opening nearer the target; wherein each of the first and second collimator channels are circular (Figs. 1-5); wherein the collimator is configured for collimator of radiation beams for therapy (Abstract; [0004]); wherein the collimator body and channels are configured and arranged relative the radiation source to create a radiation beam of up to 30 mm in diameter at the target.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 2 and 21 above, and further in view of Pastyr et al. (U.S. Pub. No. 2005/0141671 A1; hereinafter known as “Pastyr”).
Regarding claim 5, Liu discloses the invention as claimed, see rejection supra, but fails to disclose that each of the first and second collimator channels has a proximal opening adjacent the radiation source that is smaller than a distal opening nearer the target.  Pastyr discloses a similar radiation collimator assembly (Abstract; Fig. 1) wherein a collimator channel 5 has a proximal opening adjacent a radiation source 3 that is smaller than a distal opening nearer a target 4 in order to prevent partial shadows caused by insufficient shielding ([0040]-[0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu so that the channels are shaped as taught by Pastyr in order to prevent partial shadows caused by insufficient shielding.
Regarding claim 8, Liu discloses the invention as claimed, see rejection supra, but fails to disclose that each of the first and second collimator channels has a diameter that increases along a length thereof in a direction of the target.  Pastyr discloses a similar radiation collimator assembly (Abstract; Fig. 1) wherein a collimator channel 5 has a diameter that increases along a length thereof in a direction of a target 4 in order to prevent partial shadows caused by insufficient shielding ([0040]-[0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu so that the channels are shaped as taught by Pastyr in order to prevent partial shadows caused by insufficient shielding.
Regarding claim 24, Liu discloses the invention as claimed, see rejection supra, but fails to disclose that each of the plurality of collimator channels has a proximal opening adjacent the radiation source that is smaller than a distal opening nearer the target.  Pastyr discloses a similar radiation collimator assembly (Abstract; Fig. 1) wherein a collimator channel 5 has a proximal opening adjacent a radiation source 3 that is smaller than a distal opening nearer a target 4 in order to prevent partial shadows caused by insufficient shielding ([0040]-[0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu so that the channels are shaped as taught by Pastyr in order to prevent partial shadows caused by insufficient shielding.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 2, and further in view of Carlsson et al. (U.S. Pub. No. 2004/0136495 A1; hereinafter known as “Carlsson”).  Liu discloses the invention as claimed, see rejection supra, but fails to disclose that the collimator body and channels are configured and arranged relative the radiation source to create a radiation beam of up to 30 mm in diameter at the target.  Carlsson discloses a similar radiation collimator assembly (Abstract; Fig. 1) wherein a collimator body and channels are configured and arranged relative the radiation source to create a radiation beam of up to 30 mm in diameter at the target in order to provide a desired therapy beam size ([0061]; [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the channel sizes taught by Carlsson in order to provide a desired therapy beam size.

Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 13 and 21, and further in view of Meir et al. (U.S. Pub. No. 2015/0265852 A1; hereinafter known as “Meir”).  
Regarding claim 14, Liu discloses the invention as claimed, see rejection supra, but fails to disclose that the control unit is communicatively coupled with one or more sensors configured to detect the collimator position.  Meir discloses a similar radiation collimator assembly (Abstract; Fig. 1) comprising a control unit that is communicatively coupled with one or more sensors configured to detect the position of a collimator body 26 in order to determine the relative rotation of the collimator body ([0011]; [0037]-[0038).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with one or more sensors configured to detect the collimator position, as taught by Meir, in order to determine the relative rotation of the collimator body.
Regarding claim 26, Liu discloses the invention as claimed, see rejection supra, but fails to disclose a plurality of markers disposed at regular intervals along the periphery of the collimator body to facilitate alignment of the selected channel with the radiation source by a control system.  Meir discloses a similar radiation collimator assembly (Abstract; Fig. 1) comprising a control system that is configured to detect a plurality of markers disposed at regular intervals along the periphery of a collimator body 26 in order to determine the relative rotation of the collimator body ([0011]; [0037]-[0038).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with such markers, as taught by Meir, in order to determine the relative rotation of the collimator body.  This is taken to be capable of facilitating the recited alignment, as the relative rotation of the collimator body will be known.

Claims 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 2 and 27, and further in view of Gertner et al. (U.S. Pub. No. 2008/0212738 A1; cited in the IDS filed 23 December 2021; hereinafter known as “Gertner”).
Regarding claim 17, Liu discloses the invention as claimed, see rejection supra, but fails to disclose an optical beam alignment feature configured to monitor or validate alignment of the selected collimator channel with the radiation source.  Gertner discloses a similar radiation collimator assembly (Abstract) comprising a collimator and an optical beam alignment feature that can monitor or validate alignment of a collimator channel with a radiation source in order to provide an indication of the direction of the radiation beam ([0066]; [0173]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with an optical beam alignment feature, as taught by Gertner, in order to provide an indication of the direction of the radiation beam.
Regarding claim 30, Liu discloses the invention as claimed, see rejection supra, but fails to disclose validating alignment of the first collimator channel with the radiation source by transmitting a laser light beam through the first collimator channel and detecting the laser light beam emitted from an exit aperture of the first collimator channel.  Gertner discloses a similar method of collimating a radiation beam (Abstract) comprising a collimator and a laser light beam, wherein the method validates alignment of a collimator channel with a radiation source by transmitting a laser light beam through the collimator channel and detecting the laser light beam emitted from an exit aperture of the collimator channel in order to provide an indication of the direction of the radiation beam ([0066]; [0173]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu with the laser light beam transmission/detection to validate alignment, as taught by Gertner, in order to provide an indication of the direction of the radiation beam.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 9-22, and 26-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,058,892.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent would anticipate the present claims.  Claim 1 of the issued patent includes essentially identical limitations to lines 1-9 of present claim 2; it also teaches that each channel extends through the entire diameter of the wheel, and so the collimator body must be between the radiation source and the target; further, claim 6 of the issued patent teaches that the channels are selectable.  Claims 2-9, 12, 14, 10, and 11 of the issued patent map to present claims 3 and 9-19 respectively.  Claims 2 and 10 of the issued patent map to presents claim 20 and 31.  Claims 15 and 16 of the issued patent map to present claims 21 and 22.  Claims 4 and 9 of the issued patent map to present claim 26.  Claims 17-20 of the issued patent map to present claims 27-30

Allowable Subject Matter
Claims 15 and 29 would be allowable if the double patenting rejections set forth in this Office action are overcome and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and/or 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 15, none of the prior art of record teaches or reasonably suggests one or more encoder readers and a plurality of markers positioned on the collimator so as to correspond to alignments of the plurality of collimator channels, in combination with the previously recited features/components.  Regarding claim 29, none of the prior art of record teaches or reasonably suggests rotating the collimator body until a sensor of a control unit of the system detects a marker disposed on the collimator body indicating a collimator position that corresponds to alignment of the first collimator channel, in combination with the previously recited steps.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791